Name: Commission Implementing Regulation (EU) 2017/998 of 12 June 2017 amending for the 268th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  civil law;  international trade
 Date Published: nan

 14.6.2017 EN Official Journal of the European Union L 150/5 COMMISSION IMPLEMENTING REGULATION (EU) 2017/998 of 12 June 2017 amending for the 268th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 7 June 2017, the Sanctions Committee of the United Nations Security Council decided to amend one entry in its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 2017. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX The identifying data for the entry Al-Nusrah Front for the People of the Levant (alias (a) the Victory Front; (b) Jabhat al-Nusrah; (c) Jabhet al-Nusra; (d) Al-Nusrah Front; (e) Al-Nusra Front; (f) Ansar al-Mujahideen Network); (g) Levantine Mujahideen on the Battlefields of Jihad). Other information: (a) Operates in Syria; (b) Previously listed between 30 May 2013 and 13 May 2014 as an aka of Al-Qaida in Iraq. Date of designation referred to in Article 2a(4)(b): 14.5.2014. under the heading Legal persons, groups and entities in Annex I to Regulation (EC) No 881/2002 is replaced by the following: Al-Nusrah Front for the People of the Levant (alias (a) the Victory Front; (b) Jabhat al-Nusrah; (c) Jabhet al-Nusra; (d) Al-Nusrah Front; (e) Al-Nusra Front; (f) Ansar al-Mujahideen Network); (g) Levantine Mujahideen on the Battlefields of Jihad; (h) Jabhat Fath al Sham; (i) Jabhat Fath al-Sham; (j) Jabhat Fatah al-Sham; (k) Jabhat Fateh Al-Sham; (l) Fatah al-Sham Front; (m) Fateh al-Sham Front); (n) Conquest of the Levant Front; (o) The Front for the Liberation of al Sham; (p) Front for the Conquest of Syria/the Levant; (q) Front for the Liberation of the Levant; (r) Front for the Conquest of Syria. Other information: (a) Operates in Syrian Arab Republic (b) Iraq; (c) Previously listed between 30 May 2013 and 13 May 2014 as an aka of Al-Qaida in Iraq. Date of designation referred to in Article 7d(2)(i): 14.5.2014.